Citation Nr: 0922575	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-35 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a left foot condition.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1974 to January 
1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In his November 2007 Substantive Appeal, the Veteran 
requested a Board hearing in Washington, D.C.  He 
subsequently withdrew his request for a hearing; therefore 
the Board may proceed to adjudicate the claim.  


FINDINGS OF FACT

1.  A claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for a left foot condition was denied by 
rating decision in December 1997, and the Veteran did not 
perfect an appeal.  

2.  Evidence added to the record since the December 1997 
rating decision is not material to the issue of compensation 
under the provisions of 38 U.S.C.A. § 1151 for a left foot 
condition and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1997 decision denying compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left foot condition is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the final December 1997 rating 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For claims to re-open, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004, which substantially complied with 
the notice requirements.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that the claim is not being 
reopened, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  VA was not required to 
conduct an examination in this case because, as discussed 
below, no new and material evidence has been presented or 
secured.  38 C.F.R. § 3.159(c)(4).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.

New and Material Evidence

The Veteran is seeking compensation under the provisions of 
38 U.S.C.A. § 1151 for a left foot disorder, claimed as 
hallux valgus.  He alleges that he complained of continuing 
foot pain after a cast was removed in a VA medical facility 
in 1982, but no follow-up treatment was ordered.  

The Veteran's original claim was denied by a rating decision 
in December 1997, because there was no evidence that he 
received inadequate treatment for his left foot.  He was 
notified of the decision and his right to appeal, and he 
submitted a timely notice of disagreement.  The Veteran then 
requested and received an extension of time to file his 
Substantive Appeal.  However, he did not file an appeal, and 
the decision became final at the end of the statutory time 
limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Because of 
this, the claim for service connection for a left foot 
disability can only be reopened if new and material evidence 
has been submitted since the earlier decision.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  


The evidence of record at the time of the December 1997 
decision consisted of the Veteran's service treatment 
records, VA outpatient treatment records dated between August 
1979 and April 1983, a VA examination of the Veteran's foot 
dated in July 1997, private hospital records dated in October 
1982, and Oregon Department of Corrections medical records 
dated between January 1991 and May 1997.  

Evidence that has been associated with the claims folder 
since that rating decision include Oregon Department of 
Corrections medical records dated between June 1998 and May 
2008, VA outpatient treatment records dated between June 1999 
and July 2001.  The Department of Corrections records 
indicate that the Veteran complained of pain and bunions in 
his left foot on several occasions.  In March 2004, he was 
diagnosed with bunion and hallux rigidus on the left with 
palpable osteophyte and reduced dorsiflexion.  The VA 
treatment records include an x-ray report dated in September 
2000, which showed no evidence of fracture or focal 
destruction in the bone of the left foot.  Mild hallux valgus 
was shown.  The recently submitted evidence is otherwise 
unrelated to the Veteran's claimed condition.  

Based on the foregoing evidence, the Board concludes that the 
Veteran's claim for service connection for a left foot 
condition cannot be reopened.  The Veteran's 1997 claim for 
service connection was denied because there was no evidence 
that the claimed condition was caused by inadequate VA 
medical care.  New and material evidence in this case would 
be evidence showing that the Veteran's condition was caused 
or worsened by VA medical treatment.  The evidence is new in 
that it was not previously considered by the RO, and it 
establishes that the Veteran has a foot disability.  However, 
it is not material to the issue of entitlement under the 
provisions of 38 U.S.C.A. § 1151 and it does not raise a 
reasonable possibility of substantiating the claim because it 
does not discuss the etiology of the Veteran's foot 
disability or the effect of VA treatment on his claimed 
condition.  As evidence that is both new and material has not 
been submitted, the claim is not reopened.



ORDER

New and material evidence has not been received to reopen 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 for a left foot condition, and the claim is not 
reopened.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


